


110 HRES 399 IH: Supporting the goals and ideals of Mother’s

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Fortenberry (for
			 himself, Mr. Terry, and
			 Mr. Smith of Nebraska) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of Mother’s
		  Day.
	
	
		Whereas Mother’s Day is celebrated the second Sunday of
			 each May;
		Whereas mothers have made immeasurable contributions
			 toward building strong families, thriving communities, and ultimately a strong
			 nation;
		Whereas the services rendered to the children of the
			 United States by their mothers have strengthened and inspired the Nation
			 throughout its history;
		Whereas we honor ourselves and mothers in the United
			 States when we revere and emphasize the role of the home and the family as the
			 true foundations of the Nation;
		Whereas mothers continue to rise to the challenge of
			 raising their families with love, understanding, and compassion, while
			 overcoming the challenges of modern society; and
		Whereas May 13, 2007, is being recognized as Mother’s Day:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 celebrates the role of mothers in the United States and supports the goals and
			 ideals of Mother’s Day.
		
